                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                  Plaintiff,
                                            CASE NO. 17-mc-50300
v.                                          HON. GEORGE CARAM STEEH

TAKATA CORPORATION,

                  Defendant.

                                 /

      ORDER DENYING OLEG YARIN’S MOTIONS (Doc. 27, 28, 29, 33)
     AND ENJOINING OLEG YARIN FROM FILING FURTHER MOTIONS

       On March 16, 2017, pro se petitioner Oleg Yarin filed a motion for

“crime victim status” seeking to be recognized as an interested party in a

criminal case against Takata Corporation (“Takata”). (Doc. 8). In the

criminal case, Takata pleaded guilty to wire fraud arising out of its sale of

faulty airbag inflators, and agreed to make restitution to automobile

manufacturers who were victims of Takata’s wire fraud scheme, and to pay

restitution to individuals who suffered personal injury caused by the

malfunction of a Takata airbag inflator. This court denied Yarin’s motion for

crime victim status because he does not allege that he suffered any


                                      -1-
personal injury as a result of a defective Takata airbag inflator. (Doc. 11).

Following that order, Yarin filed two motions for reconsideration (Doc. 12

and 19) which this court denied as frivolous. (Doc. 13 and 20). Yarin then

filed a motion for the court to clarify its prior order (Doc. 25) which this court

also denied. (Doc. 26). Yarin then filed a third motion for reconsideration

(Doc. 27), a motion for an order requiring registration of certain Takata

airbag inflators as destructive devices (Doc. 28), a motion for acceptance

as true important safety recall notice (Doc. 29), and a motion requesting

that this court rule on the previously filed motions. (Doc. 33). None of

these motions are permitted under the Local Rules or the Federal Rules of

Civil Procedure. All of the motions are frivolous and lack any merit.

      Accordingly, Yarin’s motions (Doc. 27, 28, 29, and 33) hereby are

DENIED as frivolous.

      IT IS FURTHER ORDERED that pursuant to the All Writs Act, 28

U.S.C. § 1651, Yarin is ENJOINED from filing any other motions in this

criminal case without obtaining leave of court. To obtain leave, Yarin must

initially comply with all of the following requirements:

      1.    He must file a “Motion Pursuant to Court Order Seeking Leave

to File” with any proposed motion or request; and


                                       -2-
      2.    As an exhibit to that motion, he must attach a declaration

prepared pursuant to 28 U.S.C. § 1746 or a sworn affidavit certifying that

the document he wishes to present is a new issue which has never been

raised by him in court.

      Failure to comply with these terms may itself be grounds for denying

any motion for leave to file. Compliance with these terms does not, of

itself, constitute grounds for granting leave to file.

       Furthermore, this court certifies that any appeal from this decision

would be frivolous, not in good faith and, therefore, pursuant to 28 U.S.C. §

1915(a)(3), may not be taken in forma pauperis.

      IT IS SO ORDERED.

Dated: October 18, 2018
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 October 18, 2018, by electronic and/or ordinary mail and also
                        on Oleg Yarin, 7360 Ulmerton Road, Apt. 3C,
                                       Largo, FL 33771.

                                       s/Barbara Radke
                                         Deputy Clerk




                                             -3-
